Citation Nr: 1400041	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-14 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial higher rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to January 13, 2012, and 50 percent disabling thereafter.

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1962 to May 1966.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an initial 30 percent disability evaluation.    

By rating decision in February 2012, the RO increased the PTSD disability rating to 50 percent, effective January 13, 2012.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

A Board video conference hearing was held in August 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial higher rating for his service-connected PTSD.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

A review of VBMS shows that additional VA treatment records dated to May 2013 were associated with the Veteran's record after the most recent supplemental statement of the case was issued in February 2012.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R.  § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, this issue must be returned to the RO for consideration of the additional VA treatment records.   

Moreover, the Veteran was last afforded a VA examination in January 2012.  However, at the Board hearing, the Veteran testified that his symptoms have worsened since the last evaluation.  In this regard, he reported increasing social isolation as well as panic attacks and obsessional rituals.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's PTSD.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also observes that entitlement to TDIU, is an element of all claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  The provisions of 38 C.F.R. § 4.16(a) set out minimum percentage requirements for service connected disabilities that serve as the basis for the grant of TDIU.  The Veteran's service connected disabilities do not meet these percentage requirements.  It is VA policy; however, that all Veteran's who are unable to work due to service connected disability will be awarded TDIU.  38 C.F.R. § 4.16(b).  Where a veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of C&P for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the January 2012 VA examiner opined that the Veteran had serious impairment in social and occupational functioning.  Moreover, the Veteran's PTSD moderately to severely impacted his employment.  However, the examiner did not offer a clear opinion as to whether the Veteran's service-connected PTSD prevented him from obtaining or maintaining gainful employment.  Moreover, the Board cannot; however, grant TDIU in the first instance without insuring that the claim is adjudicated in accordance with 38 C.F.R. § 4.16(b).  Thus, this matter must be returned to the RO for further development.  

Moreover, at the January 2012 VA examination, the Veteran reported receiving Social Security Administration (SSA) benefits.  It is unclear from the record whether these benefits are disability benefits or retirement benefits.  As such, the RO should determine whether the Veteran is receiving SSA disability benefits, and if so, obtain any administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, the Veteran's VBMS file includes VA treatment records dated to May 2013.  In light of the need to remand, the Board finds that efforts to obtain additional VA treatment records dated from May 2013 to the present should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) containing notice of the information and evidence necessary to substantiate a claim of entitlement to a TDIU.  Request that the Veteran submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

2.  Obtain VA treatment records dated from May 2013 to the present.  

3.  Determine whether the Veteran is receiving SSA disability benefits and if so, contact the SSA and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran. 

4.  Schedule the Veteran for an appropriate VA psychiatric examination to determine the current nature and severity of his service-connected PTSD.  Any pertinent evidence contained within Virtual VA and VBMS as well as a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In addition, the examiner should assign a GAF score reflecting the PTSD symptoms.  

Further, the examiner should indicate whether there has been any change(s) in severity of the Veteran's PTSD since the June 7, 2006 effective date of service connection.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.  The examiner should also offer an opinion on whether the Veteran is unemployable due to his service-connected PTSD, and approximate date of unemployability.  

5.  If the VA examiner determines that the Veteran is precluded from securing and following substantially gainful employment due to his service-connected PTSD and the Veteran still does not meet the schedular criteria for the period on appeal, the RO should submit the Veteran's claim for a TDIU to the Director, Compensation and Pension Service for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b).

6.  Thereafter, the issues on appeal should be
readjudicated.  If the full benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

